In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated July 31, 1973, canceling petitioner’s liquor license and imposing a bond claim of $1,000, the appeal is from a judgment of the Supreme Court, Kings County, dated October 12, 1973, which dismissed the proceeding on the merits. Judgment reversed, on the law, without costs; petition granted to the extent that respondent’s determination is modified by reducing the penalty to a 30-day suspension of the license and a $500 bond claim; petition dismissed on the merits in all other respects; and respondent’s determination confirmed as modified herein. The penalty imposed was excessive and an abuse of discretion to the extent indicated herein. Gulotta, P. J., Hopkins, Martuseello, Latham and Brennan, JJ., concur.